Citation Nr: 0916967	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  04-03 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for peripheral 
neuropathy, including due to exposure to Agent Orange.

2.	Entitlement to an effective date prior to January 22, 
2004 for the award of a 70 percent rating for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to 
January 1969, and from March 1969 to February 1970.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

A November 2006 Board decision granted a claim then pending 
on appeal for an increased rating for PTSD, determining that 
the criteria for a 100 percent evaluation had been met. The 
Board remanded claims for service connection for peripheral 
neuropathy, and for assignment of an effective date for a 70 
percent rating for PTSD prior to January 22, 2004 to the RO 
(via the Appeals Management Center (AMC)) for further 
development. While on remand, the RO/AMC completed the 
requested development actions, as well as implemented the 
preceding decision in assigning a July 30, 2004 effective 
date for the increase in rating from 70 to 100 percent. The 
case has since been returned to the Board for appellate 
disposition.


FINDINGS OF FACT

1.	The Veteran had service in the Republic of Vietnam 
during the Vietnam War Era, and is presumed to have had 
exposure to herbicides.

2.	The Veteran did not develop acute or subacute peripheral 
neuropathy to a compensable degree within one-year of the 
last date upon which he had exposure to herbicides. The 
competent evidence does not otherwise establish that the 
Veteran's peripheral neuropathy was incurred during his 
service.

3.	The Veteran has had a claim for increased rating for 
service-connected PTSD pending since October 17, 2001.

4.	Since March 6, 2003, the date of issuance of a 
physicians' assessment pertaining to the severity of PTSD 
symptoms, the Veteran's PTSD has involved occupational and 
social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.	The criteria for the establishment of service connection 
for peripheral neuropathy, including due to exposure to Agent 
Orange, are not met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

2.	The criteria for an effective date of March 6, 2003 for 
the award of a 70 percent rating for PTSD are met. 38 
U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.400; 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). 
The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The RO has informed the Veteran of what evidence would 
substantiate his claims through VCAA notice correspondence 
issued in January 2003 and November 2006, which notified him 
as to each element of satisfactory notice set forth under the 
Pelegrini II decision. The November 2003 and May 2005 
Statements of the Case (SOCs) explained the general criteria 
to establish a claim for service connection, and an increased 
rating, respectively. The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). Furthermore, an addendum to the November 
2006 correspondence provided notice concerning both the 
disability rating and effective date elements of a pending 
claim for benefits.

Pertaining to the claim for an earlier effective date for an 
increased rating for PTSD, inquiry into the comprehensiveness 
of VCAA notice must include consideration of Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), in which the Court 
established a heightened notice obligation under the VCAA to 
a claimant attempting to establish entitlement to an 
increased rating for a service-connected disability. The 
Vazquez decision requires that VA notify the claimant that to 
substantiate a claim for increased rating the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life. Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant. Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life. 

In this instance, while the VCAA correspondence pertinent to 
the Veteran's claim did not contain the specific information 
prescribed in the Vazquez-Flores decision, the Board finds 
that any notice deficiency in this regard does not constitute 
prejudicial error that would preclude the essential fairness 
of this adjudication.  
Under the circumstances, there is a sufficient basis in the 
record upon which to find that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim. There were also previous VCAA notice letters in 
connection with the Veteran's claim for an increased rating 
for PTSD notifying him that he would need to provide evidence 
of an increase in severity, and identifying relevant sources 
of lay evidence and medical findings for this purpose. The 
SOC further discussed the pertinent rating criteria, 
providing constructive notice of the applicable rating 
provisions. The claim was then readjudicated on several 
instances, most recently through an October 2008 Supplemental 
SOC (SSOC). The Veteran has not identified any information or 
evidence not already obtained to warrant further adjudication 
of this matter. Thus, the Veteran was afforded an opportunity 
to substantiate his claim in view of the comprehensive notice 
provided. See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 
 
The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). The initial January 2003 notice correspondence 
met this standard in that it preceded issuance of the August 
2004 rating decision denying service connection for 
peripheral neuropathy. By comparison, the November 2006 VCAA 
letter encompassing both service connection and earlier 
effective date claims did not meet this standard for timely 
notice. However, the Veteran has had an opportunity to 
respond to the most recent correspondence in advance of the 
October 2008 SSOC readjudicating his claims. Through a 
November 2008 VCAA notice response form the Veteran indicated 
he had no further evidence or information to provide. 
Additionally, prior notice correspondence as to the issue of 
an increased rating for PTSD explained what constituted the 
medical evidence necessary to establish a higher rating, in 
advance of when the Veteran actually filed his claim for an 
earlier effective date. The Veteran has therefore had the 
full opportunity to participate in the adjudication of these 
claims. Mayfield v. Nicholson, supra. 
 
The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining extensive VA 
outpatient treatment records, records pertaining to the 
receipt of disability benefits from the Social Security 
Administration (SSA), and records from several private 
treatment providers.       The Veteran has undergone numerous 
VA examinations. See McClendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). See 
also 38 C.F.R. § 4.1 (for purpose of application of the 
rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition).  
 

While in August 2004 the Veteran provided a medical release 
form (VA Form 21-4142) to obtain treatment records for a 
bilateral leg disorder from a neurology clinic during the 
mid-1990s, the RO had already obtained records from this same 
clinic dated from April to September 2002 based on previous 
information from the Veteran that this represented the actual 
time period of relevant treatment. Review of these records in 
fact appears to show the Veteran first received treatment at 
this facility in April 2002. Consequently, the absence of any 
attempt to obtain earlier dated records would not affect the 
outcome of the claim for service connection for peripheral 
neuropathy. Another medical release form which refers to 
private hospitalization records for numerous listed 
conditions, lists in part "back, neck and leg pain" from 
between 1998 to 2004, and given the nonspecific statement, as 
well as near three decade timeframe since service discharge, 
does not provide a plausible reason for a directed inquiry to 
obtain these records. The absence of further records inquiry 
for these reasons is at most harmless error. See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced). 
 
The Veteran has provided additional private treatment 
records, and several lay statements in support of his claims. 
He has not requested the opportunity to appear at a hearing 
at any point. The record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 
 
In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 



Analyses of the Claims

Service Connection for Peripheral Neuropathy

The competent evidence pertaining to diagnosis and treatment 
of claimed peripheral neuropathy does not show that this 
disorder manifested in the form of acute or subacute 
peripheral neuropathy within one-year of service discharge, 
to the extent that the disability claimed would be presumed 
service-connected due to Agent Orange exposure. The Board has 
also considered whether there is medical evidence directly 
linking peripheral neuropathy to exposure to Agent Orange 
during service, however, the preponderance of the evidence 
weighs against such a causal relationship. Hence, this claim 
on appeal is being denied. 

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303(a) (2008). Service connection may also be granted for a 
disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2008).

Additional pertinent VA law and regulations provide that a 
veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange). 38 
U.S.C.A. § 1116 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.307(a)(6)(iii) (2008). Those diseases that are listed at 38 
C.F.R. § 3.309(e) shall be presumptively service connected if 
there are circumstances establishing herbicide agent exposure 
during active military service, even though there is no 
record of such disease during service. Generally, the 
regulation applies where an enumerated disease becomes 
manifest to a degree of 10 percent or more at any time after 
service. With reference to acute and subacute peripheral 
neuropathy, however, to warrant presumptive service 
connection this disorder must have become manifest to the 10 
percent level within a year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

As stated in Note 2 to 38 C.F.R. § 3.309(e), for purposes of 
that section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.

The provisions for presumptive service connection do not 
preclude a claimant from establishing service connection with 
proof of actual direct causation, on the basis that his 
exposure to Agent Orange led to the development of the 
claimed disability after service. See Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994).

Service treatment history is absent for complaints or 
findings of leg pain, discomfort, or other functional 
limitation, and there was no instance of treatment for any 
neurological symptoms. There is on file an October 1969 
psychiatric evaluation report following the Veteran's 
identified vision problems and heightened anxiety and stress. 
The evaluating psychiatrist ascribed the Veteran's symptoms 
to situational factors involving his duty assignment. The 
report stated that the Veteran considered that he had been 
deceived into shipping over by his recruiter who allegedly 
promised him shore duty, when he later received orders for 
the Republic of Vietnam. The impression was adult situational 
reaction, moderate. The Veteran's January 1970 separation 
examination was absent mention of any specific neurological 
disorder.

The Veteran underwent an Agent Orange registry examination in 
August 1987,         at which point evaluation of most areas 
was normal, including the upper and lower extremities, and 
peripheral nerves, with the one exception of lesions that 
represented possible dermatitis. The Veteran had complained 
of a rash on the legs, lump on the arm, and nerve problems. 
He reported that he had been sprayed upon by planes overhead 
disbursing an herbicide agent several times. The final 
diagnosis was dermatitis, etiology unknown; and questionable 
lipoma. A letter sent to the Veteran that month from a VA 
environmental physician states that the results of the Agent 
Orange examination and laboratory tests suggested that he had 
no reason to be concerned about possible adverse health 
effects due to exposure to Agent Orange. 

Records from the Neuro Center, a private clinic, note that on 
evaluation in April 2002 the Veteran reported numbness, 
tingling and burning in the hands and feet along with 
lightheadedness and lack of balance. There was no history of 
head, neck or low back injury or surgery. As to the past 
medical history, he was known to have had PTSD. An evaluation 
revealed fairly normal range of motion, motor function at 
5/5, slow gait, coordination intact, and reflexes 
symmetrical. There were sensory changes mostly distal, 
especially in the feet in a symmetrical fashion. The 
impression was peripheral neuropathy, overlapping weakness, 
and action tremor. The recommendation was of medication, and 
nerve conduction study for further evaluation. An EMG study 
the next month indicated an impression of peripheral 
neuropathy likely of demyelinating type in a moderate range 
in the legs, and bilateral carpal tunnel syndrome. 

A May 2002 treatment record from the Neuro Center states that 
numbness, tingling, burning and weakness of the legs had 
continued, along with recent test results showing 
demyelinating neuropathic process in the legs. The 
neurologist, Dr. M.S., on considering likely causes of the 
above stated that sedimentation rate, vitamin    B-12 levels, 
and thyroid profile were all normal. There was no history of 
diabetes or any type of metabolic disorder, and the Veteran 
was not a heavy drinker and did not have a history of alcohol 
abuse. According to the physician, the only positive finding 
thus far to explain his neuropathic process was previous 
exposure to chemicals and/or toxins while in the service. The 
physician stated that it was more likely than not that the 
previous chemical exposure during service had caused this 
demyelinating/neuropathic process.  

On a May 2002 dermatological examination, the VA examiner 
considered as the claimed etiology of a skin disorder the 
theory of causation by Agent Orange exposure. The Veteran 
reported that he had an undiagnosed skin disorder on his 
posterior neck, shoulders, arms, and hands for approximately 
25 years, with irritation but no itching. Following an 
objective examination, the diagnosis was of excoriations and 
abrasions, primarily on the forearms and dorsum of the hands. 
The VA examiner further indicated she could find no definite 
evidence of any skin disorder related to Agent Orange 
exposure, and also excluded the diagnosis of porphyria 
cutanea tarda.  

In July 2003, the Veteran underwent a VA outpatient 
neurological evaluation for previously diagnosed peripheral 
neuropathy. The impression following completion of an 
objective examination was peripheral neuropathy, unknown 
cause, possibly remote toxin exposure with subjective 
complaint of pain and numbness, no demonstrable weakness and 
inconsistent motor and sensory exam. 

A July 2005 VA general examination report indicates in its 
summary of medical history that amongst other conditions the 
Veteran had experienced peripheral neuropathy, with the 
etiology unknown, and as to which he stated he did not have 
any numbness or tingling in his feet or lower extremities any 
longer. 

The Board remanded the Veteran's claim in November 2006 for 
the Veteran to undergo VA examination to determine the likely 
etiology of his claimed peripheral neuropathy, to include if 
having any correlation to exposure to herbicides.

The Veteran underwent a June 2007 VA compensation and pension 
examination. He then reported a history of tingling and 
burning pain since the 1970s. He stated that the symptoms 
were not significantly affecting him for years, but that he 
noticed a slow progression over time. The bilateral lower 
extremities only were involved. There were no problems with 
bowel and bladder function, balance, or walking.        An 
outside physician had diagnosed peripheral neuropathy. The 
Veteran described having instances of flare-ups and 
paresthesias. He denied interference with activities of daily 
living. Objectively, motor exam revealed normal bulk, tone 
and strength of the upper and lower extremities in all muscle 
groups. There were 2+ reflexes. Sensory examination was 
absent vibratory sensation and proprioception up to the 
levels of the hips, and absent pain sensation up to the hip. 

The stated diagnosis was possible peripheral neuropathy. The 
examiner noted there were major discrepancies between the 
severity of the symptoms and findings on the neurological 
examination, suggestive of either functional overlay or 
secondary gain. 
The VA examiner indicated his review of the claims file. In 
the examiner's opinion, the Veteran may have had a sensory 
peripheral neuropathy, but to say it was related to Agent 
Orange would be merely speculative, in part because there 
were no notes indicating peripheral neuropathy manifested 
within one-year of separation. There was also a history of 
alcohol use which was a known causative factor in the 
development of peripheral neuropathy. 

The VA examiner then referred the case to a second VA 
neurologist to discuss the matter of etiology, who indicated 
on reviewing the record that the Veteran did have problems 
with alcohol and possibly drugs in the early 1970s. A nerve 
conduction test in 2002 had shown sensory neuropathy, but as 
there was no further workup, another NCS/EMG study for 
compensation and pension purposes had been scheduled. The VA 
examiner further noted at this point that the medical records   
did not indicate any symptoms of neuropathy in the 1970s. 

An August 2007 examination addendum documented by a VA 
Compensation and Pension program support assistant states 
that an EMG study had been completed, and on review of the 
above-referenced opinions and EMG results "both [the 
examining physicians] agree that sensory neuropathy of the 
lower extremities is as likely as not related to Agent 
Orange."  

A September 2007 VA medical opinion from another physician 
states the conclusion that the Veteran did not have 
neuropathy, and that the EMG findings of the lower 
extremities were negative for neuropathy. The physician then 
stated "this is as likely as not related to his service 
time."

An October 2008 medical opinion from a VA neurologist 
observed that the recent EMG study completed in July 2007 was 
positive for bilateral neuropathy of both lower extremities. 
The examiner's diagnostic summary consisted of bilateral 
lower extremities peripheral neuropathy. Nerve dysfunction 
and neuralgia were present, while paralysis and neuritis were 
absent. The Veteran's neurological disorder's impact on 
occupational activities consisted of decreased concentration, 
decreased mobility and pain, and had caused increased 
absenteeism in his place of employment. The VA examiner noted 
his review of service treatment records, and VA and private 
treatment records post-service. The examiner expressed the 
opinion that peripheral neuropathy was less likely than not 
caused by or a result of Agent Orange exposure in service. 
The stated foundation for this opinion was based on the 
Veteran's military records, treatment records, VA examination 
results, and review of recent research. The examiner further 
indicated that no complaint related to peripheral neuropathy 
was noted in service, or for several years afterwards 
following separation. 

The initial criterion of the Veteran's claim of evidence of a 
current disability is met inasmuch as there is a present 
diagnosis of peripheral neuropathy of the lower extremities. 
While in September 2007 a reviewing VA physician called into 
question the diagnosis of neuropathy based on an EMG study, 
the findings of numerous VA and private physicians 
sufficiently corroborates this diagnosis. Hence, this case 
must be resolved based on whether there is a causal 
relationship to service. The Veteran has alleged in support 
of his claim that he had exposure to Agent Orange during 
service in the Republic of Vietnam and that this led to the 
development of his peripheral neuropathy. As indicated, there 
are provisions for presumptive service connection for 
enumerated disorders under 38 C.F.R. § 3.309(e) where 
herbicide exposure has occurred. Also relevant to the 
determination on causation is that the claimant may establish 
a direct relationship between a current disorder and 
herbicide exposure by competent medical evidence. Combee, 
supra. 

The Veteran's DD-214, Report of Separation from Service, from 
his initial period of service in the Navy states an 
occupational designation of a personnel officer, and 
personnel records provide that he was appointed as a Postal 
Clerk with the responsibility for distribution of mail from a 
receipt point on board the ship where he was stationed. As 
the Veteran has indicated, from 1967 to 1969 while aboard the 
U.S.S. Tolvana he routinely transferred mail from the ship to 
various destination points within Vietnam, and in this manner 
had service within the territorial borders of the Republic of 
Vietnam. He also describes an earlier period of service from 
1966 to 1967 aboard the U.S.S. Kishwaukee a fuel tanker in 
which he traveled to DaNang, Chu Lai and other locations 
within Vietnam to provide fuel for smaller boats. 
Documentation as to historical role of these vessels states 
that from January to April 1967 the U.S.S. Kishwaukee 
operated out of DaNang. The copy of an article from a local 
state newspaper publication along with lay statements from 
various individuals, verify the Veteran's involvement in 
refueling exercises in the northernmost outposts of South 
Vietnam. The above-referenced October 1969          in-
service treatment record provides consistent evidence that 
the Veteran's duties involved actual service within Vietnam, 
along with service aboard vessels in the offshore waters of 
Vietnam. Hence, there is sufficient evidence to establish 
that he had service within the borders of the Republic of 
Vietnam, and the underlying exposure to herbicides during 
that time period may be presumed. See 38 C.F.R. § 
3.307(a)(6)(iii).

In order to warrant application of presumptive service 
connection based upon exposure to Agent Orange, the 
regulations provide that that claimant must have been 
diagnosed with acute or subacute peripheral neuropathy to a 
compensable degree within a year of last date of herbicide 
exposure. 38 C.F.R. § 3.307(a)(6)(ii). In view of the absence 
of evidence of peripheral neuropathy or a similar 
neurological manifestation during the Veteran's service, or 
for several years thereafter, the regulations on presumptive 
service connection do not apply in this case. There is no 
evidence suggesting peripheral neuropathy during the 
requisite one-year timeframe. Accordingly, the continuing 
consideration of the issue of a causal nexus must proceed 
upon whether there is competent medical evidence linking 
peripheral neuropathy to service. 

The medical evidence as set forth above to some extent offers 
conflicting assessments from opining physicians on the 
etiology of the Veteran's peripheral neuropathy. The Board 
has the province to weigh the medical opinion evidence of 
record, and determine which to accept as most persuasive. See 
Elkins v. Brown,        5 Vet. App. 474, 478 (1993) (the 
Board may consider and evaluate the underlying basis of an 
opinion on a medical question, and establish whether to 
accept such an opinion under the circumstances). See also 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998); Swann v. Brown, 5 Vet. App. 
229, 233 (1993). In so doing, the Board is mindful that it 
cannot make its own independent medical determination and 
there must be plausible reasons for favoring one medical 
opinion over another. See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

As a general matter, the degree of probative value to be 
afforded a medical opinion depends upon factors such as the 
physician's objective examination of the veteran, the 
knowledge and skill in analyzing the data, including that 
comprised in medical history, and the medical conclusion the 
physician reaches. See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993). The opinion must be considered as to the 
clinical data used to formulate the opinion, its rationale, 
or any other factors that would give it substance. Bloom v. 
West, 12 Vet. App. 185, 187 (1999). 
 
Other factors for assessing the probative value of a medical 
opinion are the medical expert's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000). See also Bielby v. 
Brown,      7 Vet. App. 260, 269 (1994) (medical opinion was 
of diminished evidentiary value when physician failed to 
review veteran's record before rendering an opinion).

There is of record the opinion of a May 2002 private 
neurologist indicating that    the Veteran's peripheral 
neuropathy was likely related to an incident of his service 
involving exposure to chemicals and toxins in service, which 
by review of clinical data available at that time had led to 
a neuropathic process. The rationale offered by this 
physician was in part that other possible causes, such as 
vitamin deficiency and history of alcohol abuse, had been 
excluded. For reasons indicated below however, the access of 
examining VA physicians to the Veteran's claims file 
indicating his complete documented medical history lends 
greater probative weight to their respective opinions. The 
Board points out also that the above physician did not 
expressly state an association between a neurological 
disorder and Agent Orange exposure, but identified a 
precipitating factor of generalized chemical and/or toxin 
exposure.

The July 2007 VA examination by two evaluating neurologists 
provides extensive findings that weigh against an association 
between peripheral neuropathy and service. One VA physician 
considered any relationship to Agent Orange to be 
speculative, given the absence of peripheral neuropathy in 
the year following service, and as well the documented 
evidence of a history of excessive alcohol use. The second 
neurologist implied the lack of a causal relationship in view 
of the absence of any neuropathy symptoms for at least a 
decade post-service. 

Notably, an August 2007 statement by a medical assistant 
suggests that both physicians after reviewing a recent EMG 
study "agreed that [peripheral neuropathy] is as likely as 
not related to Agent Orange." There is no information to the 
contrary to refute such statement, but only the fact that it 
is plainly inconsistent with both neurologists' earlier 
opinions. As the second VA examiner has noted, the EMG study 
was intended primarily for diagnostic purposes only. There is 
a plausible scenario rather in which the July 2007 
conclusions from the opining physicians themselves represent 
the most accurate statement. In any event, assuming arguendo 
that after reviewing the EMG study the physicians had 
concurred that Agent Orange was a factor in causing the 
Veteran's peripheral neuropathy, there is still an absence of 
any additional explanation offered as a supporting rationale 
for such conclusion.  
See, e.g., Miller v. West, 11 Vet. App. 345, 348 (1998) 
(providing that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record). As a result, this statement in and 
of itself would not have substantial evidentiary weight 
without a supporting clinical basis.

The report of an October 2008 VA medical opinion to obtain a 
more definitive assessment on the etiology of peripheral 
neuropathy, resulted in the conclusion that peripheral 
neuropathy of the bilateral lower extremities was less likely 
than not caused by or a result of Agent Orange exposure in 
service. The VA physician noted his comprehensive review of 
the claims file and recent scientific research, and premised 
the opinion on the fact that peripheral neuropathy was not 
demonstrated in service, or for numerous years thereafter. 
The opinion in directly addressing the prolonged interval 
between the Veteran's service and relevant diagnosis carries 
significant probative weight. A present review of the file 
similarly reflects that records from numerous treatment 
providers, including extensive records from Dr. N.H., a 
general practitioner, from August 1995 to April 2003, 
indicate chronic lumbosacral strain and disc disease, but are 
otherwise entirely absent for mention of a condition of or 
substantially similar to that of peripheral neuropathy. See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy 
period without complaint or treatment is evidence that there 
has not been a continuity of symptomatology, and weighs 
heavily against the claim). See also Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007) (the criterion of an association 
between a present diagnosed disability and service may be 
substantiated through continuity of symptomatology ); Clyburn 
v. West, 12 Vet. App. 296, 302 (1999). 

The Board further observes that under the Court's holding in 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008), an 
opining physician's review of the claims folder is not the 
determinative factor is assigning probative value, 
particularly where a physician otherwise had information as 
to the most relevant case facts. Here, however, the October 
2008 VA examiner's opportunity to note the complete absence 
of neurological symptomatology from service discharge, up 
until initial diagnosis in 2002, added substantial weight to 
his overall conclusion. In comparison, the May 2002 private 
opining neurologist did not review this essential factual 
background.  

In view of the preceding, the Board assigns the greatest 
degree of probative weight to the October 2008 VA examiner's 
opinion that disfavors a direct causal association between 
the Veteran's peripheral neuropathy, and Agent Orange 
exposure. Elkins v. Brown, 5 Vet. App. at 478. See also 
Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 1997). This opinion 
offers the most factually informed rationale, and is 
consistent with the medical evidence of record.

In summary, the Veteran's peripheral neuropathy may not be 
presumed to have been incurred during his service, and the 
preponderance of the medical evidence weighs against finding 
that this stated causal relationship is present. The Board 
has taken into account the Veteran's own assertions as to the 
etiology of peripheral neuropathy; however, as a layperson 
without a medical background and training his statement on 
causation cannot be dispositive and requires consistent 
medical evidence. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For these reasons, the Board is denying the claim on appeal 
for service connection for peripheral neuropathy. The 
preponderance of the evidence is unfavorable on this claim, 
and under these circumstances the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Earlier Effective Date for a 70 Percent Rating for PTSD

The provisions for the determination of an effective date of 
an award of disability compensation are set forth in 38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008). The general rule 
with regard to an award of increased compensation is that the 
effective date for such an award will be the date the claim 
was received or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.400(o)(1) (2008). An exception to this rule 
applies where the evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation. Otherwise, the effective date remains 
the date the claim is received. 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2). 



The Board has considered the competent findings of evaluation 
and treatment for PTSD, and concludes that based on the 
severity of the symptoms demonstrated an earlier effective 
date of March 6, 2003 for the assignment of a 70 percent 
disability rating is warranted. 

The Veteran is appealing from an August 2004 rating decision 
that granted a             70 percent rating for PTSD from 
January 22, 2004, as to the assigned effective date of the 
award of an increased rating. The RO originally determined 
this effective date on the basis of the January 22, 2004 date 
of filing of the Veteran's increased rating claim. As 
indicated, the law governing assignment of effective dates 
would also permit an award up to one-year preceding the 
January 2004 date of claim where supported based on the 
evidence of record. 38 C.F.R. § 3.400(o)(2). 

The Board observes that in actuality there has been a pending 
claim for increased rating for PTSD since October 2001. The 
Veteran filed such claim on October 17, 2001 when PTSD was 
then rated as 30 percent disabling. In a May 2002 rating 
decision the RO granted a 50 percent rating for PTSD, 
effective October 17, 2001. Before the end of the one-year 
period from notice of that decision when it would become 
final, the RO issued a February 2003 decision continuing a 50 
percent rating. The most recent January 22, 2004 increased 
rating claim was filed less than one year later. 
Consequently, there has been a pending claim for increase for 
PTSD since October 17, 2001. That notwithstanding, the record 
must still demonstrate factual entitlement to the benefit 
sought during this timeframe to warrant any revision in the 
effective date of the grant of a 70 percent evaluation. 

To afford comprehensive consideration of this claim on the 
merits the Board will also specifically consider entitlement 
to the maximum assignable rating of 100 percent during this 
time period, given that a 100 percent rating was granted at a 
later point and eventually took effect on July 30, 2004. 

Under applicable law, disability evaluations are determined 
by the application of a schedule of ratings which is based, 
as far as can practically be determined, on the average 
impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008); 38 C.F.R. § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. The degrees of disability 
specified are considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability. 
38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The VA rating schedule provides that psychiatric disorders 
other than eating disorders, including PTSD, are to be 
evaluated according to a General Rating Formula for Mental 
Disorders. 38 C.F.R. § 4.130.

Under that formula, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships. 

A 70 percent rating may be assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular evaluation, but 
are examples providing guidance as to the type and degree of 
severity of these symptoms. Consideration also must be given 
to factors outside the rating criteria in determining the 
level of occupational and social impairment. Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

The Veteran underwent a VA psychiatric examination in April 
2002, at which time he described having PTSD symptoms of 
avoidance of reminders of events from during his service, 
occasional problems with anger, irritability and 
hypervigilance,  a slight detachment from others, problems 
with emotional numbness, and concentration and memory 
difficulties. He described further a feeling of foreshortened 
future, decreased increased in life activities, and marital 
difficulties. 
He stated that he often felt depressed. The Veteran further 
stated that his relationship with his spouse had worsened to 
some extent. He denied any suicidal ideation, intent or plan. 

On mental status examination the Veteran was well groomed and 
appropriately dressed. He was at some points circumstantial, 
but in general productive, coherent, relevant, and goal 
directed. He displayed some word finding difficulty which may 
have been due to anxiety at the interview. Mood was 
depressed, and affect was full range, but mood appropriate. 
There was no evidence of psychosis. Insight and judgment were 
intact. Memory and concentration were also intact. The 
diagnosis was PTSD, and the examiner indicated that the 
Veteran's subjective experience of his PTSD symptoms had 
worsened, although according to the examiner he described 
having sleep difficulties only twice a month and flashbacks 
once every eight to twelve months. The examiner further 
stated that she could not provide a Global Assessment of 
Functioning (GAF) score related directly to his PTSD, without 
also taking into account the Veteran's concerns about various 
physical ailments at this point. The assigned GAF score was 
of 52.

The March 2003 correspondence from a physician with a private 
clinic states that the Veteran had been receiving treatment 
from that practice for ten years for a diagnosis of PTSD. The 
treatment provider expressed the opinion that based on both 
the diagnosis of PTSD and necessary for psychotropic 
medication at very high doses, it was considered unlikely 
that the Veteran would be successful in handling any gainful 
employment in the foreseeable future. 

Records obtained from the SSA in April 2003, include a June 
1987 administrative decision awarding the Veteran disability 
benefits from that agency based on a primary diagnosis of 
paranoid schizophrenia with violence and depression, and 
secondary diagnosis of chronic back pain. 

Records of VA outpatient treatment show on a June 2003 
general consultation the Veteran reported he was depressed, 
and stated he had little social interaction with others. He 
stated he had thought about suicide but had no plan. The 
recommendation was that the Veteran undergo continued 
counseling for PTSD symptoms and depression and a course of 
medication. A July 2003 clinical social worker's evaluation 
observed symptoms of low energy, poor concentration, 
depressed mood with blunt affect, and some tangentiality and 
loose associations in thought process. The diagnostic 
impression was depression, recurrent, severe; anxiety 
disorder; social phobia; and probable PTSD. The assigned GAF 
score was of 47.

The report of a December 2003 VA psychological evaluation for 
monitoring and treatment of PTSD indicates that the Veteran 
appeared well-groomed, was alert and oriented in all spheres, 
and had speech regular in rate and tone. The Veteran reported 
that he preferred to stay at home and avoid social 
interaction, although he remained active in several veterans' 
organizations. Speech was regular in rate and tone. There 
were no overt signs of psychotic process or thought disorder. 
Mood was mildly anxious and depressed, with a tightly 
constricted range. Insight and judgment were fair, and the 
Veteran denied suicidal or homicidal ideation. The 
psychologist diagnosed PTSD, and assigned a GAF score of 55.

A September 2004 statement from a psychologist with the 
Brooksville VA Community Based Outpatient Clinic (CBOC) while 
dated outside the specific timeframe for consideration, 
provides nonetheless a retrospective assessment of the 
Veteran's symptomatology. The psychologist notes that the 
Veteran began receipt of therapeutic services in the summer 
of 2003. He expressed the opinion that the Veteran met the 
full diagnostic criteria for PTSD. The resultant symptoms 
included limitation in the ability to effectively facilitate 
stressful situations, socially engage with other individuals, 
and balance the pressures associated with many occupational 
requirements. According to the psychologist, although the 
Veteran was able to accomplish basic daily tasks through the 
establishment of a structured existence with minimal 
variability, unexpected circumstances or situations would 
often result in an increase in depressive thoughts, anxiety, 
and other symptoms related to PTSD. The psychologist 
considered that the Veteran was extremely limited in his 
ability to seek or maintain employment. 

Based on the preceding findings, the Board has determined 
that an earlier effective date of March 6, 2003 for the award 
of a 70 percent rating for PTSD may be assigned. The initial 
review of the evidence since the October 2001 date of claim 
in this case involves consideration of the April 2002 VA 
examination report. While the symptoms and manifestations 
established on this examination are consistent with the 
existing 50 percent rating assigned for PTSD, there are no 
indications of the symptomatology that would correspond to a 
higher 70 percent evaluation. The examination report 
identifies occasional difficulties with anger and 
irritability, however, it does not denote impaired impulse 
control which is a component of the criteria for a 70 percent 
rating. See 38 C.F.R. § 4.130, Diagnostic Code 9411.      The 
Veteran also was shown to have some relationship difficulties 
with his spouse and slight detachment from others, which 
correlates to difficulty in establishing and maintaining 
effective social relationships, but does not demonstrate an 
inability to have this level of social interaction and 
adjustment. There was otherwise normal memory and 
concentration, intact insight and judgment, and generally 
normal speech. The Veteran denied having any suicidal 
ideation. In the view of the examiner several of the reported 
symptoms did occur intermittently although they were not 
continuous in their frequency. 

The April 2002 VA examiner further assigned a GAF score of 
52. According to the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 2000) (DSM-IV-R), a GAF score in 
the 51 to 60 range as indicative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). The above-referenced GAF score is therefore 
consistent with a 50 percent rating. It also warrants mention 
that the VA examiner found that a contributing factor in this 
score included a concern for nonservice-connected physical 
ailments that was unrelated to the effect of PTSD symptoms.

Since the March 2003 physician's report pertaining to the 
Veteran's mental health treatment summary, however, there is 
competent evidence of record that substantiates the 
assignment of a 70 percent disability evaluation for PTSD.            
The opining treatment provider through this report indicated 
that the Veteran was essentially incapable of functioning in 
an occupational environment due to his psychiatric symptoms 
and high dosage of medication for treatment purposes. 
Subsequent VA outpatient records from mid-2003 show that the 
Veteran reported he had thoughts of suicide but had no plan. 
There were also signs of some limitations and loose 
association in thought process. In July 2003, the impression 
of a VA social worker was that the Veteran had depression 
that was recurrent and severe, which is consistent with the 
component of the criteria for a 70 percent rating of near-
continuous mood disturbances. This treatment provider further 
assigned a GAF score of 47, which indicates an exacerbation 
of symptomatology in comparison to the previously noted GAF 
score. The DSM-IV-R provides that a GAF score of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).                 In 
addition, the September 2004 VA psychologist's statement 
reflects that based on recent treatment history, the Veteran 
was extremely limited in his ability to seek or maintain 
employment.

Accordingly, the evidence of record since March 6, 2003, the 
date of the above-referenced private physician's report, 
denotes an increase in severity of symptoms due to the 
Veteran's PTSD which corresponds to assignment of the next 
higher evaluation of 70 percent. An earlier effective date of 
March 6, 2003 for a 70 percent rating is therefore granted. 
The basis for this award having been established, it merits 
observation that the criteria for the maximum highest 
evaluation of 100 percent have not been met, as the Veteran 
is not shown to have had prior to January 22, 2004 such 
manifestations as gross impairment in through processes or 
communication, persistent delusions or hallucinations, 
persistent danger of hurting self or other, or intermittent 
inability to perform activities of daily living. 

For the reasons set forth above, the criteria for a 70 
percent rating for PTSD have been met as of March 6, 2003, 
and hence an earlier effective date for a 70 percent 
evaluation as of this time period is granted. To the extent 
the preponderance of the evidence does not warrant any 
additional retroactive increased in rating, the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.

	(CONTINUED ON NEXT PAGE)









ORDER

Service connection for peripheral neuropathy, including due 
to exposure to Agent Orange, is denied. 

An earlier effective date of March 6, 2003 for the award of a 
70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of VA compensation 
benefits.





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


